Citation Nr: 1440741	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California. 

In September 2011, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA and VBMS (Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
 
In this instance, the Veteran has provided testimony and written statements detailing an in-service stressor associated with his exposure to coffins containing perished bodies of military personnel as they were transported via aircraft.  His DD Form 214 shows that his MOS involved wire and antenna system installation and maintenance in the Air Force.  On his June 2010 VA Form 9, the Veteran indicated that his duties were to assist in the loading and off-loading of aircraft to and from Vietnam.  A December 2006 VA outpatient treatment record shows that the Veteran complained of "recurrent nightmares of bodies lined up on a plane" and was prescribed medication.  A November 2008 VA treatment record indicates that the Veteran has been diagnosed as having PTSD from "traumata experienced while on active duty during the Vietnam War."  An October 2009 VA treatment record shows that the Veteran has "PTSD from dealing with dead bodies for transshipment during the Vietnam War."  An August 2011 statement from the Veteran's treating VA psychiatrist indicated that he has diagnosed the Veteran as having "PTSD (DSM-IV criteria) resulting from the trauma associated with repeated and extensive exposure to the dead bodies of other military personnel who perished in conflict" and that "there was no indication of any sort of mental disorder prior to that trauma."  He further stated that the Veteran "seemed to respond to treatment with reduction of the PTSD symptoms, but the symptoms continue to be present and continue to pose a challenge to pharmacological treatment."  In September 2011, the Veteran testified that he once arrived for VA psychiatric treatment with his face painted completely white because he "wanted to show [the psychiatrist] the face of what [he had] seen" during his nightmares.  The Board accepts this evidence as sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2013).  

It appears from a review of the Veteran's file that VA treatment records are incomplete.  An August 2011 statement by his treating VA psychiatrist of the VA Greater Los Angeles Healthcare System indicates that the Veteran was due to return for treatment in September 2011.  A September 2012 statement by a VA psychologist also of the VA Greater Los Angeles Healthcare System, indicates that the Veteran began treatment with him in March 2011.  The most recent VA treatment records associated with treatment at this facility in the claims file are dated in July 2011.  There is no evidence that the Veteran has ceased VA treatment.  The Board also notes that the Veteran first received mental health treatment in October 2006.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Lastly, the Board notes that the Veteran testified to receiving Social Security Administration (SSA) disability benefits.  Although it appears that such benefits are related to a kidney disability, it is possible that treatment records maintained by the SSA contain evidence relevant to the current appeal.  Although generally VA is not bound by that determination, it is pertinent to the claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of her pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, including those maintained by the VA Greater Los Angeles Healthcare System, since October 2006, as well as any non-VA records identified upon remand, if the Veteran provides sufficient information and authorization for VA to obtain them.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  If a negative response is received, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Obtain from the SSA a copy of the decision(s) awarding disability benefits to the Veteran, as well as the medical records relied upon in support of any such decisions.  A copy of all such available records should be associated with the claims folder.  If a negative response is received from the SSA, the Veteran must be duly notified and provided an opportunity to submit such records.

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his PTSD.  The claims file must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any manifestations of PTSD currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner must identify the in-service stressor(s) on which this diagnosis is based.  A rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he was exposed to coffins containing perished bodies of military personnel as they were transported via aircraft which caused or contributed to his PTSD.  
1. Then after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



